Citation Nr: 0325406	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and observers


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


REMAND

The current record refers to the veteran's periods of active 
duty from March 1965 to April 1968 and between 1968 and 1974, 
as well as from January to March 1980.  The veteran died on 
July [redacted], 1991.  The appellant is his surviving spouse.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  Associate with the claims folder all 
service medical records referenced in the 
November 2001 statement of the case 
(SOC), as well as documents used to 
verify the veteran's periods of active 
service. 

2.  Obtain treatment records from Dr. 
Michael A. Carducci and the report of the 
autopsy of the veteran.  

3.  Obtain the medical treatment records 
concerning the veteran's final 
hospitalization in July 1991 at Denver 
General Hospital.    

4.  Thereafter, readjudicate the 
appellant's claim for entitlement to 
service connection for the veteran's 
cause of death in light of evidence 
received since the SOC issued in November 
2001.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the appellant and her 
representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



